Order, Family Court, Bronx County *95(Alma Cordova, J.), entered on or about March 20, 2001, which, inter alia, denied petitioner’s application for a change of custody of the parties’ child, unanimously affirmed, without costs.
No basis exists to disturb Family Court’s finding that a change of custody would not be in the child’s best interests (see Eschbach v Eschbach, 56 NY2d 167,173-174 [1982]). Petitioner’s challenge to the report and testimony of the court-appointed psychologist is unsupported by expert evidence and otherwise unpersuasive. Concur—Tom, J.P., Saxe, Ellerin, Williams and Gonzalez, JJ.